DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 05/10/2020.
Claims 1-20 are currently pending and have been examined. 

Claim Objections
Claim 16 is objected to because of the following informalities: “wherein plurality of devices” appears to be a typographical error of “wherein the plurality of devices”, and will be interpreted as such.
Appropriate correction is required.


Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 20 recites a computer-readable medium. The specification states the memory may include “tangible (i.e., non-transitory) computer-readable medium” (¶ [0030]), however a transitory signal is not definitively excluded from the computer-readable medium.  Therefore, in view of the ordinary and customary meaning of computer readable media and in accordance with the broadest reasonable interpretation of the claim, said medium could be directed towards a transitory propagating signal per se and considered to be non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
Examiner notes that while claim 20 is not directed to a statutory category, the rejection below has been provided as if claim 20 had been properly directed to a statutory category. 
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Under Step 1 of the 2019 PEG the claimed invention, the instant claims fall within the four statutory categories of invention identified by 35 U.S.C. 101.  In the instant case, claims 1-8 are directed to a method, and claim 19 is directed to an apparatus, and claim 20 is being interpreted as directed to a manufacture. 
In Step 2A Prong One, it must be considered whether the claims recite a judicial exception. In the instant case, claim 1 recites abstract concepts including: receiving an input indicative of a plurality of physical properties that describe an application in which a specialty chemical is to be used; retrieving… a plurality of scores, wherein each score indicates the suitability of a particular specialty chemical or a particular device to a particular one of the plurality of physical properties; calculating an overall score for each of a plurality of specialty chemicals or each of a plurality of devices by combining the retrieved scores for each specialty chemical or each device; and selecting one or more specialty chemicals or devices having an optimum overall score.
When considering the subject matter groupings articulated in the 2019 PEG, the claims recite an abstract idea.  As noted above, the claims recite the abstract idea of “recommending a specialty chemical”.  These concepts are considered to be certain methods of organizing human activity.  Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  In this case, recommending a specialty chemical (e.g., adhesive) is a certain method of organizing human activity because it is a sales activity and behavior.  Therefore, claims 1, 19, and 20 recite an abstract idea.
	If it is determined that the claims recite a judicial exception, then in Step 2A, Prong 2 of the 2019 PEG, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  This is the question of whether a claim is “directed to” a judicial exception. As stated in the 2019 PEG, when an “additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application
In this instant case, claims 1, 19, and 20 recite the additional elements including: a data store and a computer. The computer and data store are recited at a high level of generality and merely invoked as tools to perform the abstract idea.  These additional elements do not integrate the abstract idea into a practical application because they amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  Accordingly, the Examiner concludes that the claims fail to integrate the abstract idea of recommending  a specialty chemical into a practical application.  Claims 1, 19, and 20 are thus directed to an abstract idea.
	Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a general computer components. The invention as claimed merely automates “recommending a specialty chemical” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the abstract process to implementation via computers/software.  Therefore, the additional elements, alone or in ordered combination, do not render the claim as being significantly more than the underlying abstract idea, and claims 1, 19, and 20 are ineligible. 
Dependent claim(s) 2-13 and 16-18 do not aid in the eligibility of the independent claims.  These claims merely further define the abstract idea without reciting any further additional elements.  Thus dependent claims 2-13 and 16-18 are also ineligible.  
Dependent claims 14-15 recite additional elements including: a computer aided design file.  Similar to the additional elements identified above, the computer aided design file amounts to no more than a general link of the use of the abstract idea to a particular technological environment or field of use, which is not a meaningful limit to the abstract idea.  Accordingly, the additional elements do not act to integrate the abstract idea into a practical application, neither do they amount to significantly more than the abstract idea itself.    Accordingly, claim(s) 14-15 when considered both individually and as a combination, are ineligible.

Claim Rejections - 35 U.S.C. § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCormick et al. (US 8,008,081 B1).
Claim 1, McCormick et al., hereinafter “McCormick”, discloses a computer-implemented method of selecting a specialty chemical or a device for use with a specialty chemical, the method comprising: 
receiving an input indicative of a plurality of physical properties that describe an application in which a specialty chemical is to be used (Col 8, ll. 50-60 “In accordance with operation 538 of method 500, a "requirement" is received, by data processing system 202, from a prospective purchaser. As described in more detail later in this disclosure, the requirement indicates, for a specialty chemical of interest, allowed ranges (from a prospective purchaser's point of view) for the measured values of the various chemical and physical characteristics that make up the uniform standard”; Col 10, ll. 5-25); 
retrieving, from a data store, a plurality of scores, wherein each score indicates the suitability of a particular specialty chemical or a particular device to a particular one of the plurality of physical properties (FIG. 6 #540; Col 7, ll. 45-55 “As used in this disclosure, the term "uniform standard" is defined as a supplier-independent set of chemical characteristics or physical characteristics or both that are used to describe a chemical. Typically, although not necessarily, a uniform standard is based on the empirical measurements of a sample of a previously-manufactured chemical”; Col 8, ll. 25-40 “The uniform standard for each specialty chemical that is offered for sale over data processing system 202 is advantageously stored in uniform standards database 428. The testing methods used for measuring the chemical and physical characteristics comprising the standard are advantageously stored in uniform standards database 428, as well”;  Col 11, ll. 5-10 “ In one embodiment in accordance with the present teachings, the comparison operation involves searching inventory database 432 for batches of the specialty chemical of interest that meet or satisfy the requirement”); 
calculating an overall score for each of a plurality of specialty chemicals or each of a plurality of devices by combining the retrieved scores for each specialty chemical or each device (FIG. 6, #646; Col 9, ll. 45-50 “Referring to FIG. 6, according to step 646, the analyses of each batch of specialty chemical being offered for sale via data processing system 202 is compiled in data processing system 202”; Col 11, ll. 1-15 “As used herein the phrase "satisfy the requirement" or "satisfies the requirement" means that the measured values for the various physical and chemical characteristics (i.e., the analyses of a batch) fall within the nominal ranges for such values as specified in the requirement”); and 
selecting one or more specialty chemicals or devices having an optimum overall score (Col 11, ll. 5-20 “As used herein the phrase "satisfy the requirement" or "satisfies the requirement" means that the measured values for the various physical and chemical characteristics (i.e., the analyses of a batch) fall within the nominal ranges for such values as specified in the requirement” and “The analyses of the batch or batches meeting the requirement are advantageously provided to the prospective purchaser”).
Examiner note: Claim 16 further limits the alternative limitation of claim 1, “calculating an overall score for each of a plurality of specialty chemicals or each of a plurality of devices”. The Examiner has provided citations teaching “a plurality of specialty chemicals” to satisfy the method.  Accordingly, the calculating/selecting regarding a “a plurality of devices” does not necessarily occur and neither does claim 16.
Claim 16, McCormick discloses the method of claim 1.  McCormick further discloses: wherein plurality of devices comprises a device for dispensing a specialty chemical (Col 7, ll. 10-15 “a printer”).  

Claim 19 is directed to an apparatus.  Claim 19 recites limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a method.  Claim(s) 19 are therefore rejected for the same reasons as set forth above for claim 1.

Claim 20 is directed to a computer-readable medium (i.e. manufacture).  Claim 20 recites limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a method.  Claim(s) 20 are therefore rejected for the same reasons as set forth above for claim 1.


Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-4, 10-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick in view of Woos (US 2015/0182692 A1).
Claim 2, McCormick discloses the method of claim 1.  McCormick does not disclose limitations associated with the specific types of specialty chemicals.  
However, Woos [Symbol font/0x2D]which like McCormick is directed to identifying a suitable specialty chemical for purchases[Symbol font/0x2D] further teaches: wherein the plurality of specialty chemicals comprises a resin, an adhesive, a coating, a sealant, a cleaner, a lubricant and/or a release agent (Woos ¶ [0015] “adhesive” and “paint”).
McCormick and Woos both disclose identifying specialty chemicals.  The “adhesive” and “coating” of Woos merely specifies the type of the specialty chemical in McCormick.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the broader specialty chemical of McCormick for the adhesive of Woos.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 3, McCormick discloses the method of claim 1.  McCormick does not disclose limitations associated with the design of an assembly to be bonded by an adhesive.  However, Woos [Symbol font/0x2D]which like McCormick is directed to identifying a suitable specialty chemical for purchases[Symbol font/0x2D] further teaches: 
wherein the plurality of physical properties includes at least one property relating to the design of an assembly to be bonded by an adhesive (Woos ¶ [0019] “For example, in FIG. 1A, an adhesive characteristic 140 desired by a consumer may be the ability to form a bond between wood and brick. Therefore, an answer to the question "what material(s) are being glued?" would be "wood" and "brick.").
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plurality of physical properties of McCormick to include the property relating to the design of an assembly to be bonded by an adhesive, as taught by Woos.  One of ordinary skill in the art before the effective filing date would have been motivated to modify McCormick to include the design property of Woos because there is a need for a system enabling a customer to make an educated product selection in an easy-to-use manner (Woos ¶ [0005]).

Claim 4, the combination of McCormick in view of Woos teaches the method of claim 3. McCormick does not disclose limitations associated with the design of an assembly.  However, Woos further teaches:
wherein the at least one property relating to the design of the assembly includes: a material to which the adhesive will be applied (Woos ¶ [0019] “For example, in FIG. 1A, an adhesive characteristic 140 desired by a consumer may be the ability to form a bond between wood and brick. Therefore, an answer to the question "what material(s) are being glued?" would be "wood" and "brick."); a surface area to be bonded by the adhesive (FIG. 1A “What is Size of Bond?”; a gap between parts to be bonded by the adhesive (FIG. 1A “Snug or Irregular glue joints?”); or an optical property of the adhesive.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the at least one property of McCormick to include the property relating to the design of an assembly, as taught by Woos.  One of ordinary skill in the art before the effective filing date would have been motivated to modify McCormick to include the design property of Woos because there is a need for a system enabling a customer to make an educated product selection in an easy-to-use manner (Woos ¶ [0005]).

Claim 10, McCormick discloses the method of claim 1. McCormick does not disclose limitations associated with an environmental condition.  However, Woos further teaches:
wherein the plurality of physical properties includes at least one environmental condition (Woos: FIG. 1B “Exposure to Outdoor Conditions?).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plurality of physical properties of McCormick to include the environmental condition as taught by Woos.  One of ordinary skill in the art before the effective filing date would have been motivated to modify McCormick to include the environmental condition of Woos because there is a need for a system enabling a customer to make an educated product selection in an easy-to-use manner (Woos ¶ [0005]).

Claim 11, the combination of McCormick in view of Woos teaches the method of claim 10.  McCormick does not disclose limitations associated with an environmental condition.  However, Woos further teaches:
wherein the at least one environmental condition includes: an environmental temperature; or a chemical property of an environment (Woos FIG. 1B “Extreme Heat/Cold/Moisture”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plurality of physical properties of McCormick to include the environmental condition as taught by Woos.  One of ordinary skill in the art before the effective filing date would have been motivated to modify McCormick to include the environmental condition of Woos because there is a need for a system enabling a customer to make an educated product selection in an easy-to-use manner (Woos ¶ [0005]).

Claim 18, McCormick discloses the method of claim 1.  McCormick does not explicitly disclose limitations associated with specialty chemicals useful in additive manufacturing.  However, Woos [Symbol font/0x2D]which like McCormick is directed to identifying a suitable specialty chemical for purchases[Symbol font/0x2D] further teaches:
wherein the plurality of physical properties includes at least one property of a specialty chemical useful in an additive manufacturing process (¶ [0015] “adhesive”, Examiner notes adhesive is useful in getting 3D prints to stick to the build plate).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plurality of physical properties of McCormick to include the at least one property of a specialty chemical useful in an additive manufacturing process, as taught by Woos.  One of ordinary skill in the art before the effective filing date would have been motivated to modify McCormick to include the property of Woos because there is a need for a system enabling a customer to make an educated product selection in an easy-to-use manner (Woos ¶ [0005]).




Claim 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick in view of Webb et al. (US 2016/0210312 A1).
Claim 5, McCormick discloses the method of claim 1.  McCormick does not disclose limitations associated with properties of an object to be formed by resin.  However, Webb [Symbol font/0x2D]which like McCormick is directed to analyzing user provided material requirements[Symbol font/0x2D] teaches:
wherein the plurality of physical properties includes at least one property relating to the design of an object to be formed by a resin (Webb ¶ [0052] “At block 405, the material requirements of the object defined by the object data 107 are determined. The material requirements may specify the type and quantity of material required to print the object”; see “resin” in Table 1 of ¶ [0028]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plurality of physical properties of McCormick to include the property relating to the design of an object formed by a resin, as taught by Webb, in order to provide a system able to automatically find a source or supplier capable of sourcing a component within certain constraints (Webb ¶ [0023]). 

Claim 6, the combination of McCormick in view of Webb teaches the method of claim 5.  McCormick does not disclose limitations associated with additive manufacturing, however Webb further teaches:
wherein the object is formed by the resin using additive manufacturing (Webb ¶ [0024] “3D printer”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of McCormick to include the object formed by resin using additive manufacturing, as taught by Webb, because the cost of 3D printing has dropped dramatically in the last decade and 3D printing uses chemical materials (Webb ¶ [0005]).

Claim 14, McCormick discloses the method of claim 1.  McCormick does not disclose limitations associated with a computer aided design file, however Webb further teaches, wherein receiving an input indicative of a plurality of physical properties comprises: 
receiving a computer aided design file (Webb ¶ [0006]; ¶ [0026] “For example, the web server may generate one or more web pages that facilitate uploading object data 107 that defines a 3D object along with various rights that control access to the object data 107”; ¶¶ [0077]-[0078] “The third user 105c may modify the object defined by the object data 107 via any number of CAD programs”); and 
processing the computer aided design file to identify one or more physical properties of the application in which a specialty chemical is to be used (Webb ¶ [0050] “At block 320, the printability index of the object defined by the object data 107 may be determined”; ¶ [0051] “Turning to FIG. 4, at block 400 the dimensions of the object defined by the object data 107 may be determined. The dimensions of the object may correspond to the bounds of the object”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of McCormick to include the CAD file, as taught by Webb, in order to provide a system able to automatically find a source or supplier capable of sourcing a component within certain constraints (Webb ¶ [0023]).

Claim 15, the combination of McCormick in view of Webb teaches the method of claim 14.  McCormick does not disclose limitations associated with a computer aided design file, however Webb further teaches:
further comprising estimating a required quantity of a specialty chemical based on the computer aided design file (Webb ¶ [0052] “At block 405, the material requirements of the object defined by the object data 107 are determined. The material requirements may specify the type and quantity of material required to print the object”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of McCormick to include the CAD file, as taught by Webb, in order to provide a system able to automatically find a source or supplier capable of sourcing a component within certain constraints (Webb ¶ [0023]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick in view of Krichilsky et al. (US 2002/0156770 A1).
Claim 7, McCormick discloses the method of claim 1.  McCormick does not disclose limitations associated with a setting time of an adhesive.  However, Krichilsky [Symbol font/0x2D]which like McCormick is directed to determining appropriate chemical products for a customer application[Symbol font/0x2D] teaches:
wherein the plurality of physical properties includes a setting time of an adhesive (Krichilsky ¶ [0042] “In the specific case of FIG. 4, the user is being prompted to identify which ones of the following parameters are considered important to his or her query: application type; substrate 1; substrate 2; adhesive type; cure temperature; performance range; application rate; grade; tack free time; application temperature range; tooling time; max/min joint dimension; and tensile strength”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of McCormick to include the adhesive setting time as taught by Krichilsky.  One of ordinary skill in the art before the effective filing date would have been motivated to modify McCormick to include the adhesive setting time of Krichilsky because there is a need in the art to provide a more effective system and method for marketing products, particularly, adhesive-related and sealant-related products (Krichilsky ¶ [0042]).

Claim 8, McCormick discloses the method of claim 1.  McCormick does not disclose limitations associated with a mechanical requirement of an adhesive.  However, Krichilsky [Symbol font/0x2D]which like McCormick is directed to determining appropriate chemical products for a customer application[Symbol font/0x2D] teaches:
wherein the plurality of physical properties includes at least one mechanical requirement of an adhesive (Krichilsky ¶ [0042] “tensile strength”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of McCormick to include the mechanical requirement of an adhesive as taught by Krichilsky.  One of ordinary skill in the art before the effective filing date would have been motivated to modify McCormick to include the mechanical requirement of an adhesive of Krichilsky because there is a need in the art to provide a more effective system and method for marketing products, particularly, adhesive-related and sealant-related products (Krichilsky ¶ [0042]).
Claim 9, the combination of McCormick in view of Krichilsky teaches the method of claim 1.  McCormick does not disclose limitations associated with a mechanical requirement of an adhesive.  However, Krichilsky further teaches:
wherein the at least one mechanical requirement includes: a strength of a bond; an elasticity of a bond; or a toughness of a bond (Krichilsky ¶ [0042] “tensile strength”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of McCormick to include the mechanical requirement of an adhesive as taught by Krichilsky.  One of ordinary skill in the art before the effective filing date would have been motivated to modify McCormick to include the mechanical requirement of an adhesive of Krichilsky because there is a need in the art to provide a more effective system and method for marketing products, particularly, adhesive-related and sealant-related products (Krichilsky ¶ [0042]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick in view of Jacobs, II et al. (US 10,235,009 B1).
	Claim 12, McCormick discloses the method of claim 1.  McCormick does not disclose limitations associated with mutually incompatible physical properties of the application.  However, Jacobs, II et al, hereinafter “Jacobs” [Symbol font/0x2D]which like McCormick is directed to optimizing product variables related to supply of such products[Symbol font/0x2D] teaches:
analysing the received input to identify a plurality of mutually incompatible physical properties of the application (Jacobs Col 10, ll. 5-30 “As indicated by the cursor/arrow, in this particular example the user has selected a particular attribute, in this case an injection molding process 302S1. As a result, comparison module 230 may compare this process to user options 225, characteristic database 240, and/or elements of 3D computer model 210 or information derived therefrom to determine whether any particular materials may be incompatible with injection molding. In this example, comparison module 230 eliminates the metal-based materials (the aluminum options 304R1 and 304R2, as well as the stainless steel 304R3) from further consideration or use …because metal materials are typically not compatible with or useful in standard injection molding processes under conventional manufacturing operations”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of McCormick to include the incompatibility analysis as taught by Jacobs in order to optimize product variables related to manufacture or supply of such products (Jacobs: Col 2, ll.60-65).

Claim 13, the combination of  McCormick in view of Jacobs teaches the method of claim 12.  McCormick does not disclose limitations associated with mutually incompatible physical properties of the application.  However, Jacobs further teaches:
outputting a recommendation to modify the application in order to mitigate the mutually incompatible physical properties of the application (Jacobs Col 10, ll. 15-40 “In this example, comparison module 230 eliminates the metal-based materials (the aluminum options 304R1 and 304R2, as well as the stainless steel 304R3) from further consideration or use, optionally by “graying out” those options, marking them with an icon indicating incompatibility or a warning, or simply eliminating them from the display, because metal materials are typically not compatible with or useful in standard injection molding processes under conventional manufacturing operations. As noted, this “elimination from further consideration” may be indicated by these options being “grayed out” or shaded” and “a variety of methods could be employed to graphically indicate the difference between options that can still be used and options that are no longer available or not recommended, such as changing the color of the font of ineligible options and/or highlighting eligible options, among others”).
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of McCormick to include the incompatibility analysis as taught by Jacobs in order to optimize product variables related to manufacture or supply of such products (Jacobs: Col 2, ll.60-65).


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick in view of Ellsworth (US 2014/0114983 A1)
Claim 17, McCormick discloses the method of claim 1.  McCormick does not disclose limitations associated with ranking the selected specialty chemicals.  However, Ellsworth [Symbol font/0x2D]which like McCormick is directed to recommending chemicals[Symbol font/0x2D] teaches:
further comprising ranking the selected specialty chemical(s) or device(s) in accordance with their respective overall scores (Ellsworth ¶ [0032] “ a ranking module 66 is operatively connected to the product identification module 62 and is used by the interactive expert system and method of the present invention to select the order in which the recommended chemicals identified by the product identification module 62 will be displayed to users (and particularly which recommended chemicals will be selected in the highest positions)”; ¶¶ [0033]-[0034]; ¶ [0072] “ Optionally, the numerical score of each of the chemical products matching the search criteria could also be displayed by the output display module 74 to users of the system and method to assist users in the selection of chemical products”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of McCormick to include the ranking of Ellsworth.  One of ordinary skill in the art before the effective filing date would have been motivated to modify McCormick to include the ranking of Ellsworth because it would be desirable to provide a system and method to assist users in the selection of chemical products from the extremely large number of chemical products that are available on the market based upon key desired chemical product characteristics and specific application requirements for the desired chemical product (Ellsworth ¶ [0004]). 












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Reference U (Chen, Lin) describes surface medication in tailoring materials properties.
Hein (US 2018/0300023 A1) describes methods for enabling a user to find desirable paint and other material coatings suitable for the user’s needs and interests.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625